DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MICHAEL SMITH,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2862

                          [November 9, 2017]

    Appeal of order denying 3.800 motion from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton, Judge;
L.T. Case No. 502006CF003566A.

  Michael Smith, Avon Park, pro se.

  No appearance required by appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KUNTZ, JJ., conur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.